DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawahira et al. (“Kawahira”) (US 2011/0267574 A1).
Regarding claim 1, Kawahira discloses a composition comprising a first polymer compound having a photoreactive functional group, a second polymer compound (the alignment process for the alignment films 12 and 22 is not particularly limited, and is preferably photo-alignment (more preferably alignment using untraviolet light, and still more preferably alignment using polarized ultraviolet light). In this way, the alignment films 12 and 22 each are preferably a photo-alignment film, para. 0106)  and an ultraviolet absorber having a benzotriazole skeleton (the photopolymer films 13 and 23 produced thereby can 
wherein a content of the ultraviolet absorber is less than 20 parts by mass per 100 parts by mass of a total of the first polymer compound and the second polymer compound (the proportion of the photopolymerizable monomer (the first photopolymerizable monomer and/or the second photopolymerizable monomer) in the composition for forming a liquid crystal layer is not particularly limited. The proportion may be set to a value that is about the same as the proportion in a composition for forming a liquid crystal layer for the conventional PSA technology, which is, specifically, about 0.01 to 10% by weight, para. 0104).
Regarding claim 2, Kawahira discloses the ultraviolet absorber is a compound represented by Formula (1) below:

    PNG
    media_image1.png
    125
    384
    media_image1.png
    Greyscale

(paras. 0078-0079).
	Regarding claim 3, Kawahira discloses the ultraviolet absorber has a molecular weight of 600 or more (the molecular weight of each of the photopolymer films 13 and 23 is not particularly limited as long as it is about the same as that of a photopolymer film used in the conventional PSA technology, paras. 0103 and 0104).
 (para. 0104).
	Regarding claim 5, Kawahira discloses the first polymer compound is a polyimide, a polyamic acid, a polyamide, a polysiloxane, or a polyvinyl; and
the second polymer compound is a polyimide, a polyamic acid, a polyamide, a polysiloxane, or a polyvinyl (the material for a photo-alignment film is not particularly limited, and may be of an optical-coupling type or a photodegradation type. For example, a known material such as a polyimide material and a polyamide acid material can be used., para. 0106).
Regarding claim 6, Kawahira discloses the photoreactive functional group is a group having an azobenzene skeleton, a cinnamate skeleton, or a cyclobutane ring (paras. 0022 and 0023).
Regarding claim 7, Kawahira disclose a liquid crystal display device comprising:
a pair of substrates,
a liquid crystal layer sandwiched between the pair of substrates, and
alignment films disposed on surfaces of the pair of substrates, the surfaces being on a side closer to the liquid crystal layer,
wherein the liquid crystal layer contains a liquid crystal material  (with a pair of substrates 10 and 20, and a liquid crystal layer 30 sandwiched between the pair of substrates 10 and 20. The pair of substrates 10 and 20 has insulating transparent substrates 11 
at least one of the alignment films on the pair of substrates is a multilayer film including:
a first alignment film disposed on the side closer to the liquid crystal layer, and
a second alignment film disposed between the first alignment film and the substrate, the first alignment film contains the first polymer compound,
the second alignment film contains the second polymer compound, and
the multilayer film is formed from the composition (the alignment process for the alignment films 12 and 22 is not particularly limited, and is preferably photo-alignment (more preferably alignment using untraviolet light, and still more preferably alignment using polarized ultraviolet light). In this way, the alignment films 12 and 22 each are preferably a photo-alignment film, para. 0106).
Regarding claim 10, Kawahira discloses the liquid crystal material is negative (the liquid crystal layer preferably contains nematic liquid crystals with negative dielectric anisotropy, para. 0038), and the photoreactive functional group is a group having a cyclobutane ring (para. 0106).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kawahira in view of Sekine et al. (“Sekine”) (US 2001/0050353 A1).
Regarding claim 8, Kawahira does not specifically disclose the liquid crystal material contains a compound having an alkenyl skeleton.
In a similar field of endeavor of liquid crystal display device, Sekine discloses the liquid crystal material contains a compound having an alkenyl skeleton (para. 0084).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claim invention to incorporate the material as taught by Sekine in the system of Kawahira in order to provide a compound, is large in refractive index anisotropy, stable, and easy to mix with other liquid crystals. 



    PNG
    media_image2.png
    256
    369
    media_image2.png
    Greyscale

(para. 0028 and 0082).

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Matsumoto et al. (US 2014/0111754 A1) discloses a liquid crystal display device capable of reducing image sticking phenomena. The liquid crystal display device according to the present invention includes a pair of substrates, a liquid crystal layer disposed between the pair of substrates, an alignment film formed on at least one of the pair of substrates, and a polymer layer for controlling the alignment of liquid crystal molecules formed on the alignment film (abstract).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696. The examiner can normally be reached Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JENNIFER T NGUYEN/Primary Examiner, Art Unit 2693